 DAHL FISH CO413Dahl Fish Company; Sea-Pac, Inc.; Blaine Protein,Inc.; B.P.I. International Sales, Inc.; and KjellDahl and United Food and Commercial Work-ers Union Local 44, Chartered by United Foodand Commercial Workers International Union,AFL-CIO. Cases 19-CA-14460 and 19-CA-15336August 10, 1990SUPPLEMENTAL DECISION ANDORDERCHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 7, 1989, Administrative LawJudge Clifford H Anderson issued the attachedsupplemental decision 1 Thereafter, RespondentsBlame Protein, Inc, Blame Protein International,Inc, and Kjell Dahl filed exceptions and a support-ing bnef 2 The General Counsel filed exceptionsand a memorandum partly in support of the judge'sdecision and partly in support of the exceptionsThe Charging Party filed exceptions, a supportingbrief, and an answenng brief Respondents DahlFish Company and Sea-Pac, Inc filed an answeringbnefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions and to adopt the recom-mended Order 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents Dahl FishCompany, Sea-Pac, Inc , Blame Protein, Inc ,B P I International Sales, Inc, Bellmgham, Wash-ington, their officers, agents, successors, and as-signs, and Kjell Dahl, an Individual, shall take theaction set forth in the OrderThe Board's original Decision and Order is reported at 279 NLRB1084 (1986)2 Respondents Blame Protein, Inc , Blame Protein International, Inc,and Kjell Dahl also filed a reply brief to the General Counsel's memoran-dum supporting the judge's decision Pursuant to Sec 102 46(g) of theBoard's Rules and Regulations, we have rejected this reply brief'The General Counsel and the Charging Party Union have exceptedto the judge's failure to award Interest, computed in the manner set forthin New Horizons for the Retarded, 283 NLRB 1173 (1987), on the Board'soriginal Order requiring the Respondents to reimburse the Union for liti-gation expense incurred in defending against an unlawful retaliatory statecourt lawsuit In this case, however, the General Counsel and the Charg-ing Party have first raised the Issue of Interest at the compliance stage ofproceedings, after the Board's ongmal Order has been enforced by theUnited States Court of Appeals for the D C Circuit In the absence of atimely request, we will not now modify the Order to Include interestCatherine M Roth, Esq , for the General CounselFranklin L Dennis and William T Greeenheck, Esqs(Williams, Kastner & Gibbs), of Seattle, Washington,for Dahl Fish Company and Sea-Pac, IncDavid C Stewart, Esq (0/es, Morrison & Rinker), of Seat-tle, Washington, for Blame Protein, Inc , B P I Inter-national Sales, Inc , and Kjell DahlJames H Webster and Lynn D Weir, Esqs (Webster,Mrak & Blumberg), of Seattle, Washington, for theCharging PartySUPPLEMENTAL DECISIONSTATEMENT OF THE CASECLIFFORD H ANDERSON, Administrative Law JudgeOn May 23, 1986, in a Decision and Order reported at279 NLRB 1084 (1986), the Board affirmed the Decem-ber 30, 1983 decision and September 30, 1985 supplemen-tal decision of Administrative Law Judge Joan Wiederand adopted her recommended Orders On March 31,1987, the United States Court of Appeals for the Districtof Columbia entered a judgment enforcing in full theBoard's OrderJudge Wieder's December 30, 1983 decision, as adopt-ed by the Board and court, stated, inter alma, at 279NLRB 1106-1107THE REMEDYHaving found that Dahl Fish Company and Sea-Pac, Inc engaged in certain unfair labor practices, Irecommend that they be ordered to cease and desisttherefrom, and that certain affirmative action betaken to effectuate the policies of the Act It is alsorecommended that Dahl Fish Company and Sea-Pac, Inc be ordered to reinstate on request byUnited Food and Commercial Workers UnionLocal 44, or the individual employees herein foundto be discnmmatees, the terms of employment exist-ing before the placing of all the unit employees oncall in the above-described bargaining unit in Bel-lingham, Washington, and to make those employeeswhole for any loss of wages and other benefitswhich would have accrued to them under thoseterms of employment, with interest to be paid onamounts owing and to be computed in the mannerprescribed in F W Woolworth Go, 90 NLRB 289(1950), and Florida Steel Corp, 231 NLRB 651(1977), plus interest as set forth in Isis Plumbing Co,138 NLRB 716 (1962)ORDERThe Respondents, Sea-Pac, Inc, and Dahl FishCompany, Bellingham, Washington, their officers,agents, successors, and assigns shall2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Offer immediate and full reinstatement to theemployees who were placed on call on December299 NLRB No 57 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD18, 1981, to their former jobs or, if such jobs nolonger exist, to substantially equivalent jobs, with-out prejudice to their seniority or other rights andprivileges, and for all employees, including those re-called, make them whole for any loss of pay suf-fered by reason of Respondents' actions in themanner set forth in the remedy section of this deci-sionJudge Wieder's September 30, 1985 Supplemental De-cision in Case 19-15336, as adopted by the Board andcourt, stated, inter aim, at 279 NLRB 1112The Respondents, Sea-Pac, Inc , and Dahl FishCompany, Bellingham, Washington, their officers,agents, successors and assigns, shall2 Take the following affirmative action designedto effectuate the policies of the Act(a) Reimburse the Union, United Food and Com-mercial Workers Union Local 44, its officers,agents, and representatives for all legal expenses in-curred in the defense of its State court action inSea-Pac, Inc v United Food and Commercial Work-ers Local Union 44, 103 Wn 2d 800, 699 P 2d 217(1985)Following the court's Order a dispute arose concerningthe amounts due under the order and the identity of theparties liable for those amounts Accordingly, the Re-gional Director for Region 19 of the National Labor Re-lations Board on October 18, 1988, issued a backpayspecification and notice of hearing 1 I heard the matterin trial in Bellingham, Washington, on April 25 and May2, 3, and 4, 1989 Thereafter, all parties submitted post-hearing bnefsFindings and ConclusionsBased on the record as a whole, including my observa-tion of the witnesses and their demeanor, as well as theexcellent postheanng briefs of the parties, I make the fol-lowing findings and conclusionsI STATEMENT OF THE ISSUESAs a result of the commendable efforts of counsel,what was a potentially long and complex litigation wasgreatly simplified Thus, there is no dispute concerningthe arithmetic calculations of the backpay specificationor the amounts which would be due and owing once theissues of the breadth of the order and the parties subjectto it are determined The case resolved itself into a con-sideration of four separate issuesA What Parties are Liable Under the OrderThe General Counsel has alleged and the ChargingParty agrees that three additional respondents are liable' The backpay specification, as amended, by its terms includes only theperiod ending December 31, 1988 Subsequent liability and obligationswere explicitly excluded by the General Counsel from the litigation withthe reservation that disputes concerning those matters could be the sub-ject of separate backpay pleadings and proceedingsfor the amounts due under the backpay specificationBlame Protein, Inc , B P I International Sales, Inc , bothcorporations, and Kjell Dahl, an individual (AdditionalRespondents) Additional Respondents contested theseallegations denying any liability whatsoever under thebackpay specificationSubstantial evidence was adduced regarding the rela-tionship between and among Respondents during rele-vant periods with an emphasis on financial transactionsand accounting This issue turns both on evaluation ofdiffering characterizations of the interrelations of Re-spondents and on the legal standards for extending liabil-ity under the order to additional entities and individualsnot named in the original proceedingsB What Employees are Covered by the Make-WholeProvisions of the OrderThe General Counsel has pled and argued with theconcurrence of the Charging Party that the make-wholeorder in the judge's decision in Case 19-CA-14460 in-cludes two classes of employees first, the employees ofDahl Fish who should have done the work wrongfullytransferred and, second, the employees of Sea-Pac, Incwho did the work at issue but who received less thanunion contract wages and benefitsDahl Fish Company and Sea-Pac, Inc (Original Re-spondents and with the Additional Respondents, collec-tively, as Respondents), with the concurrence of Addi-tional Respondents, concede the correctness of theamended backpay specification as to the Dahl Fish em-ployees found by the Board to have been wrongfullydenied the work Respondents strongly deny that thejudge's Orders extend any relief to the Sea-Pac employ-ees who did the work in question at less than the DahlFish contract rateRespondents concede that, were the Sea-Pac employ-ees covered by the order, the backpay specification's cal-culations as to those employees would be correct Thearithmetic aspects of the backpay specifications aretherefore not in issue Rather, Respondents' argument isthat the backpay specification is not supported by the un-derlying order and therefore must be dismissed as to theSea-Pac employees The parties, in effect, based their ar-guments solely on the wording of the underlying Deci-sion and Order and the guiding law on the questionC What Litigation Expenses are Covered by theOrder in Case 19-CA-15336The Charging Party argues that the reimbursementorder respecting the Charging Party's legal expenses in-curred in defense of the state court action, quoted supra,also includes the Charging Party's expenses in litigatingthe Issues raised by the state court lawsuit before theBoard in Case 19-CA-14460 The General Counsel andRespondents argue the Board's remedy did not includesuch additional reliefThe parties stipulated to both the litigation costs re-coverable under the narrower reading of the order andthe additional costs incurred by the Charging Partywhich would be recoverable should the Charging Party'sargument in this regard prevail This issue therefore does DAHL FISH CO415not involve any dispute concerning the determination oflegal expenses incurred under either view of the orderbut rather turns on an analysis of the underlying Orderand applicable law to determine which costs are recover-able under itD Does the Order in Case 19-CA-15336Include InterestThe General Counsel argues and the Charging Partyagrees that the sum due the Charging Party under themake-whole provisions of the litigation cost reimburse-ment order in Case 19-CA-15336 include interest Re-spondents assert that the Judge's order does not includeinterest on litigation expenses and therefore interest maynot properly be awarded This issue turns on an analysisof the underlying Supplemental Decision and Order andthe decisional law respecting the awarding of interest inlitigation reimbursement casesII ADDITIONAL RESPONDENTS' LIABILITYA The History and Background of the Parties2Bellmgham and Blame, Washington, are nearby coastalcommunities close to the Canadian border Kiell Dahland his family have been engaged in various aspects ofthe commercial fishing industry in the area since the1930s At all relevant times Dahls was the president,chief executive officer, member of the board of directors,and sole shareholder of the corporations at issue hereinas well as other companies during the period includingAnderson Sea Foods and R M Sloan See JudgeWieder's decision for greater detailSea-Pac, Inc was incorporated under the laws of theState of Washington in 1947 and has been engaged inprocessing of fish including salmon At all relevant timesthe corporation has maintained its good ,standmg understate law During relevant times Sea-Pac, Inc leasedspace and equipment from first Dahl Fish Company andlater Blame Protein, Inc On November 7, 1988, Sea-Pacfiled a Chapter 11 bankruptcy petition in the U S Bank-ruptcy Court of the Western District of Washington 4Dahl Fish Company was incorporated under the lawsof the State of Washington in 1959 and has been engagedin processing of fish including bottom fish At all rele-vant times the corporation has maintained its good stand-ing under state law On November 7, 1988, Dahl FishCompany filed a Chapter 11 bankruptcy petition in theU S Bankruptcy Court of the Western District of Wash-ington 5Blame Protein, Inc was incorporated under the lawsof the State of Washington in May 1973 and has been en-gaged in the production and sale of fish fertilizer andpoultry feed produced from fish byproducts It com-menced its operations with the purchase of Dahl Fish2 The following is based on the undisputed testimony at the hearing,the findings of Judge Wieder in her decision and the corporate recordsintroduced at the hearing3 Deteriorating health forced Dahl to cease active participation andmanagement of his business ventures in September 19884 In re Sea-Pac Inc. Case 88-083355 In re Dahl Fish Co, Case 88-08334Company's (Blame Protein, Inc 's Minutes of its FirstMeeting of Directors and Incorporators)equipment, machinery, supplies, parts and in-ventory of product, together with all other personalproperty, used in connection with its renderingplant operation in Blame, Washington, includingleasehold improvements and leases and the transferof water and air pollution permitsThe purchase included the issuance of an interest bearingnote to Dahl Fish Company and assumption of all DahlFish Company's liabilities in connection with the leaseand use permit At all relevant times Blame Protein, Inchas maintained its good standing under state lawBlame Protein International Sales, Inc (BPIS and withBlame Protein, Inc , collectively, as Corporate Addition-al Respondents and collectively with Blame Protein, Incand Original Respondents as Corporate Respondents, andwith all other Respondents, collectively, as Respondents)was incorporated under the laws of the State of Wash-mgton in July 1973 for the purpose of engaging in exportsales of fish and fish byproducts The corporation has atall times been wholly owned by Blame Protein, In andexclusively marketed the fish byproducts of Original Re-spondents In September 1973 BPIS filed with the UnitedStates Internal Revenue Service an irrevocable electionto be treated as a domestic international sales corporation(DISC) under Section 992 of the Internal Revenue CodeBPIS has at all relevant times maintained its good stand-ing under state lawB The Relationship Between RespondentsThe Corporate Respondents have at all times main-tained their registered addresses and business offices incommon facilities in the Dahl Fish Company plant onWest Chestnut in Bellingham At that location payroll,accounting, and administration have at all times been un-dertaken on behalf of all Respondents by employees ofOriginal Respondents 6 Respondents' books of accountwere reviewed for the relevant period by the GeneralCounsel's expert witness who testified at some length re-garding them Uncontradicted testimony indicated thatan acceptable system of books of account was maintainedby Corporate Respondents and, at least generally, entrieswere made in a regular fashion with no evidence of sub-terfuge or fraud in the maintenance of accountsDespite the separateness of books and records, howev-er, it was clear that Corporate Respondents engaged in,if accurately monitored and recorded, extensive and on-going transfers of funds, credits, debits, and other trans-actions including joint loans or loans with joint and sev-eral liability for payment on behalf of all RespondentsCosts of matenals acquired or service obtained by onentity for the benefit of one or more additional entitieswere not always alocated to the other Respondents' ac-6 Apparently throughout the relevant period, Kiel Dahl did not use aseparate checking account for his personal financial affairs Rather Re-spondents paid his bills and, in some cases, the personal bills of familymembers crediting and debiting various accounts set up to track his per-sonal balances and transactions 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcounts All Respondents maintained bank accounts in asingle bank and telephonic fund transfers were frequentlymade between and among the various corporate and per-sonal accounts as financial exigencies required In somecases one Respondent would or assume the obligation ofanother Respondents were jointly and severally liablefor the loans made by the bank and for a significant loanby the Small Business Administration Interest on inter-Corporate Respondent balances was not calculated orpaid before 1983 and not consistently paid thereafterSubsequently advances were made to Kjell Dahl byother Respondents without interest being assessed Con-versely, Dahl did not receive interest at those timeswhen he enjoyed favorable balances with other Respond-entsCertain significant financial transactions were litigatedThe first involved real estate referred to as the SandyPoint house In 1986 Kjell Dahl sold the property toDahl Fish Company for approximately $180,000•theamount owed by Dahl to the other Respondents on loansfor building the home One year later Dahl Fish Compa-ny sold the property to a third party for some $70,000less•a loss not fairly anticipated based on Bellinghamarea property values A property owned by Blame Pro-tein was sold in 1982 to a third party The payment ofthe third party for the downpayment and later paymentson the purchase money were not credited to Kjell Dahl'saccounts until just before the property was repossessedin 1986In September 1986, Dahl fish Company sold equip-ment to Blame ,Protein for approximately $296,000, theprice being equal to and paid by means of Blame Protec-tion's assumption of Dahl Fish's debts to BPIS and bycancellation of Dahl Fish Company's debts to BlameProtein Thereafter, Sea-Pac, Inc, which had beenpaying rent heretofore to Dahl Fish Company, paid anincreased rent to Blame Protein, IncA number of motor vehicles were maintained on thebooks of Corporate Respondents which were used byvarious members of the Dahl family Maintenance ofrecords which would allow use of these vehicles to beclaimed as business deductions did not occur and no allo-cation or declaration of benefit to the benefiting individ-uals was made Members of the Dahl family were paidsalaries or wages for regular employment at times when,for at least one individual, the record suggests sporadicor at best irregular attendance at Respondents' worksitesThere was unchallenged testimony that employees ofCorporate Respondents over the years tended to Dahl orhis family members' residences and automobiles under-taking various maintenance, repair, and remodeling taskswhile on Original Respondents' payroll•all withoutproper or consistent charging to Dahl's accountsC Position of the PartiesThe General Counsel and the Charging Party arguethat the Corporate Respondents constitute a single em-ployer under Board doctrine Thus, in their view, BlameProtein and BPIS are jointly and severally liable for theobligations of Original Respondents under the Orderquoted supra and the backpay specification Further, theGeneral Counsel and the Charging Party urge that thecorporate veil limiting liability to the Corporate Re-spondents should be pierced and Kjell Dahl also be heldjointly and severally liable for the obligations under theOrder and the backpay specification Additional Re-spondent's deny any liability accrues to any of themunder the backpay specifications and further deny thatthey are properly subject to the backpay specification be-cause of the pending bankruptcy litigation involvingOriginal Respondents and because Additional Respond-ents were not part of the original proceedings hereinThe arguments and theories litigated deserve separatetreatmentD Threshold Arguments Concerning AdditionalRespondents1 The consequences of not including AdditionalRespondents in the original proceedingIn Additional Respondents' answer the following af-firmative defenses were pleaded3 Additional respondents affirmatively allegethat being named additional respondents at thisstage violates their constitutional rights to due proc-ess of law4 Additional respondents affirmatively allegethat the previous Board and Court Orders bar liti-gation against additional respondents under the doc-trine of res judicata5 Additional respondents affirmatively allege teBoard waived its right to sue the additional re-spondents when it failed to name them as parties inthe original unfair labor practices proceedmg6 Additional respondents affirmatively allege theBoard is estopped from naming additional respond-ents as additional parties at this time7 Additional respondents affirmatively allegedthat any claim against additional respondents isbarred by the Statute of Limitations or latches asuntimelyAdditional Respondents' arguments here are not per-suasive As the General Counsel notes on brief, Boarddecisional law, with court approval, permits litigation ofjoint and several liability or previous unnamed parties insupplementary proceedings F di F Construction Co, 262NLRB 735 (1982), Southern Envelope Co, 246 NLRB 423(1979), Coast Delivery Service, 198 NLRB 1026 (1972),Riley Aeronautics Corp, 178 NLRB 495 (1969), NLRB vC C C Associates, 306 F 2d 534 (2d Cir 1962) Accord-ingly, Additional Respondents' noted affirmative de-fenses are without merit2 The contention the Board lacks jurisdiction toassess liabilityIn Additional Respondents' answer the following af-firmative defense was pleaded8 Additional respondents affirmatively allegethat determinations of "alter ego" for purposes ofasserting "denvative liability" and/or similar con-cepts are properly the subject of the U S Bankrupt- DAHL FISH CO417cy Court, rather than the NLRB Accordingly, theBoard has no jurisdiction to assess liability againstadditional respondentsAdditional Respondents argue on brief that the Gener-al Counsel is "challenging] the fairness of the consider-ation received by Dahl Fish Company and Sea-Pac, Incin transactions involving Additional Respondents" Be-cause Original Respondents are in bankruptcy proceed-ings, argue Additional Respondents, such contentionsshould be made in the bankruptcy proceedings where therights of all creditors of Original Respondents includingthe Board could be adjudicatedAdditional Respondents advance only a single case,NLRB v Martin Arsham Sewing Go, 882 F 2d, 216 (6thCir 1989), corrected May 3, 1989, denying enf 287NLRB 923 (1987) That case, however, involved a Boarddetermination that an individual was liable for the obliga-tions of a bankrupt corporation only to the extent of cer-tain corporate property retained by him The Board didnot hold the individual was an alter ego of or single em-ployer with the bankrupt nor had the General Counselsought to make him jointly and severally liable for thebackpay obligations of the bankrupt corporation beyondthe value of the assets transferredIn the instant case the General Counsel is advancingthe transactions noted as evidence of single employerand/or alter ego status and in support of piercing thecorporate veil theory, any one of which, if successful,imposes general joint and several liability rather than thelimited asset value specific liability of Arsham See alsothe additional discussion of the limited liability theoryand the Arsham case, infra, at section II,F,3 of this deci-sion Accordingly, I find Additional Respondents' citedcase distinguishable Given the absence of other author-ity, the fact that Additional Respondents are not in bank-ruptcy and the cases cited above concerning the proprie-ty of litigating the status of Additional Respondents inthe compliance stage of proceedings, I shall reject Addi-tional Respondents' affirmative defenseE The Liability of Blame Protein, Inc and BPISThe General Counsel and the Charging Party arguethat Blame Protein, Inc and BP/S should be regarded asa "single employer" with Original Respondents Such anargument and analysis was undertaken by Judge Wiederrespecting Dahl Fish Company and Sea-Pac, Inc in heroriginal decision The parties are well familiar with thenecessary analysisThe Board with court approval has long held that sep-arate business entities may be treated as a "single em-ployer" with joint and several liability for unfair laborpractices in certain circumstances In Radio Union Local1264 v Broadcast Service, 380 U S 255, 256 (1965) (percunam) the Supreme Court noted the four controllingcntena as (1) interrelation of operations, (2) commonmanagement, (3) centralized control of labor relationsand (4) common ownership No one factor is controllingnor need all factors be present to establish a single em-ployer relationship Burgess Construction, 227 NLRB 765(1977), enfd 596 F 2d 378 (9th Cir 1979), cert denied444 U S 940 (1979) As Judge Wieder stated in her deci-sion at 279 NLRB 1086-1087Ultimately, single-employer status depends on allthe circumstances of the case and is characterizedby absence of an "arms length relationship foundamong umntegrated companies" Operating Engi-neers Local 627 v NLRB, 518 F 2d 1040, 1045-1046(D C Or 1975), affd on this issue per cunam subnom South Prairie Construction Co v Operating En-gineers Local 627, 425 U S 800 (1976), see NLRB vDon Burgess Construction Corp, 596 F 2d 378, 384(9th Cir 1979), cert denied 444 U S 940 (1979)Given the guiding law the General Counsel argues onbriefKjell Dahl is the sole stockholder of all the cor-porations involved herein and, significantly, he hastotally controlled the labor policies and other oper-ational aspects of such companies Further, allbookkeeping functions including payroll were per-formed by employees of Dahl Fish or Sea-Pac Thefinancial interrelation of the companies has beenfully detailed supra, including description of corpo-rate debt and expense payments among all corpora-tions, the regular transfer of funds among accountsat Northwest Commercial Bank, the use of a "con-trol" account, the so-called sale of Dahl Fish assetsto Blame Protein, and the highly questionable pay-ment of rent to Blame Protein Given such an amal-gam of cumulative concrete factors, the instantrecord unmistakably reflects that a full and com-plete interrelation of operations existed between allinvolved entitiesThe Charging Party notes on briefThe fundamental inquiry is whether there existsoverall control of critical matters at the policylevel Emsing's Supermarket, Inc , 284 NLRB No 41(1987) 131 LRRM 2296 (7th Cir April 17,1989) Finally, where the evidence relating tocommon control of labor relations, common man-agement and common ownership is overwhelming,even if the interrelation of operations be deemedminimal, a finding of single employer is warrantedJudge Wieder's decision applies a "single employer"analysis to Original Respondents That lengthy discus-sion, adopted by the Board and approved by the court,will not be repeated here To the extent the facts con-cerning Blame Protein, Inc and PBIS are the same,Judge Wieder's analysis applies here Thus, ownership ofeach corporation resided in Kjell Dahl The record is un-contradicted that Dahl as owner, president, chief execu-tive officer, and corporate director was active on behalfof each of his corporations, setting policy and retainingcollective managerial authority As Judge Wieder's anal-ysis at 279 NLRB 1087 notes, such authority indicates ul-timate and effective control over all employees even ifthey were supervised by others Judge Wieder concludedat 279 NLRB 1087 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is thus found that there was a concomitance ofcontrol over labor policy Also, as the court foundin Sakrete of Northern California v NLRB, 332 F 2d[907 (9th Cir 1964), cert denied 379 U S 961(1965)] at 907, even if common management wasfound to obtain only at the top level, it does not"preclude application of the single employer con-cept"Interrelation of operations among the four corpora-tions was not in factual dispute Judge Wieder's analysisdiscusses the relationship between Original RespondentsThe basic commercial purposes of Corporate Respond-ents may be simply stated Original Respondents obtainand process whole fish into commercial fish and fishwaste and parts Blame Protein, Inc processes the fishwaste and parts into fish fertilizer and poultry feed BPISis a DISC corporation created for the exclusive sale ofthese products Additional Respondents utilize the prod-ucts of Ongmal Respondents and Original Respondentsutilize the services of Additional Respondents CorporateRespondents may be seen as a vertical integration ofprocesses within the commercial fishing industryAdditional Respondents evolved from Original Re-spondents Blame Protein was originally, quoting thecorporate minutes, a "spin-off" of Dahl Fish Company'srendering plant PBIS was simply a wholly owned sub-sidiary of Blame Protein, Inc created a few months afterBlame Protein, Inc as a DISC corporation eligible fordesirable tax treatment under the tax code and, by neces-sity of the code, irrevocably dedicated to internationalsalesRespondents also were closely related as Original Re-spondents experienced business difficulties When DahlFish Company sold the bulk of its operating equipment,it was to Blame Protein, Inc The transaction was con-cluded without the exchange of funds Rather, it was ac-complished by the forgiveness by Blame Protein of debtowed it by Dahl Fish and the assumption by Blame Pro-tein of debt owed by Dahl Fish to BPIS A consequenceof the transaction was that Sea-Pac, which had previous-ly paid rent to Dahl Fish Company, now paid rent, at anewly set higher rate, to Blame Protein 7It is clear that Blame Protein, Inc truckdnvers regu-larly visited Dahl Fish Company's facility to pick upproducts and simultaneously replenished their fuel tanksUncontradicted testimony indicated that no accountingwas made of such fuel provisions Further, CorporateAdditional Respondents benefited from the centralizedmanagement and accounting performed by Original Re-spondents' employees but were not charged for the serv-ices Finally, Additional Respondents were fully in-volved in the common transfers, exchanges, and othertransactions detailed supra which initially took placewithout provision of interest and involved frequent andsomewhat convoluted transactionsGiven all the above, I have no difficulty in findingthat the four Corporate Respondents constitute a single7 The Board has recently reiterated that 'closing" transactions are rele-vant to single employer determinations Emsmg's Supermarket, 284NLRB 302 (1987), enfd 872 F 2d 1279 (7th Or 1989)employer within the meaning of the cases cited, supraCounsel for Additional Respondents notes that the vari-ous transactions focused on by the General Counsel wererecorded in books of account and therefore no impropri-ety occurred In Emsmg's Supermarket, supra, the Boardreversed an administrative law judge who found a trans-action to be arm's length "because it was duly recordedon the books of each corporation" 284 NLRB at 303The Board also noted at 303 "The judge's narrow reli-ance on the fact that the transfers of equipment and in-ventory were 'duly recorded on the books' is misplacedForm does not prevail over substance" Looking to the"substance" of the various acts of Respondents, it is clearthat Corporate Respondents were operated by KjellDahl in a manner revealing not only afinancial interdependency , but also a propensityon the part of [the owners] to operate the [separateentities] in such a manner that the exigencies of onewould be met by the other This method of operat-ing shows less than an "arm's length relationship"[284 NLRB 302, 303]Given all the above, and on the basis of the record asa whole, I find the General Counsel has established thepresence of all four factors set forth in the cases citedsupra and has thus met her burden of showing that Cor-porate Respondents share sufficient identity to constitutea single employer Entities found to be single employersare jointly and severally liable for obligations underBoard orders Accordingly, I shall hold Blame Protein,Inc and BPIS jointly and severally liable for the obliga-tions of Original Respondents under the Order and thebackpay specificationF The Personal Liability of Kjell DahlThe liability of Dahl for the obligations of OriginalRespondents may be considered under three theoriesargued by the parties They are discussed separatelybelow1 The Riley Aeronautics Corp theory of liabilityIn Riley Aeronautics Corp, 178 NLRB 495, 501 (1969),Administrative Law Judge Samuel Singer, with Boardapproval, set forth a guiding summary of Board law re-garding when the Board will pierce the corporate veil"[E]asily the most distinctive attribute of the corpo-ration is its existence in the eye of the law as a legalentity and artificial personality distinct and separatefrom the stockholders and officers who composeit" Wormser, Disregard of the Corporate Fiction andAllied Corporation Problems, (Baker, Voorhis andCompany, 1927), p 11 "The insulation of a stock-holder from the debts and obligations of his corpo-ration is the norm, not the exception" NLRB vDeena Artware, Inc , 361 U S 398, 402-403 everthe-less the corporate veil will be pierced whenever it isemployed to perpetrate fraud, evade existing obliga-tions, or circumvent a statute Isaac Schieber, et a!,individually, and Allen Hat Co, 26 NLRB 937, 964[(1940)], enfd 116 F 2d [281] (C A 8 [1940]) [foot- DAHL FISH CO419note omitted] Thus, in the field of labor relations,the courts and Board have looked beyond organiza-tional form where an individual or corporate em-ployer was no more than an alter ego or a "dis-guised continuance of the old employer" (SouthportPetroleum v NLRB, 315 U S 100, 106), or was inactive concert or participation in a scheme or planof evasion (NLRB v Hopwood Retinning Go, 104F 2d 302, 304 (C A 2)), or siphoning off assets forthe purpose of rendering insolvent and frustrating amonetary obligation such as backpay (NLRB vDeena Artware, Inc , supra, 361 U S 398), or so inte-grated or intermingled his assets and affairs that "nodistinct corporate lines are maintained" (Id at 403)See also Chef Nathan Sez Eat Here, 201 NLRB 343(1973) The Board noted in Las Villas Produce, 279NLRB 883 (1986),[T]he appropriate test for alter ego status is thesame whether the alter ego issue arises in the origi-nal unfair labor practice proceeding or in subse-quent backpay proceedingsThe General Counsel and the Charging Party arguethat Dahl did not observe the necessary separateness be-tween himself and his family and the Corporate Re-spondents nor did he maintain the corporations in properform Respecting the latter argument the General Coun-sel notes the irregular pattern of corporate meetings asreflected in the corporate minutes introduced into evi-dence, the absence of corporate financial records for sub-stantial periods and the lack of arm's-length transactionsbetween and among the corporations and Dahl and hisfamily as described in part aboveThe General Counsel notes that Corporate Respond-ents, primarily Original Respondents, advanced money toDahl free of interest and paid various country club, auto-motive, and marine expenses for Dahl family memberswithout evidence of a business purpose or accountingFurther, notes the General Counsel, Corporate Respond-ents, again primarily Original Respondents, provided per-sonnel and perhaps materials to maintain, repair, or re-model homes and automobiles of the Dahl family, pro-vided regular paid employment for a family memberwho apparently was otherwise occupied and did not reg-ularly visit the facilities and supplied automobiles forDahl family members The General Counsel emphasizesthat Dahl drew a substantial income from Original Re-spondents dunng the times when they were experiencingthe financial crisis which has led to their filing for bank-ruptcy and that Dahl continued to borrow substantialsums from Respondents for personal reasons during thesedifficult financial times for Original RespondentsFinally, the General Counsel and the Charging Partyargue that the pattern of transactions discussed supra be-tween and among the corporations and Dahl in conjunc-tion with the other irregularities noted above indicatesthat Dahl commmgled his and the corporations' assets insuch a manner that it was not possible to determine withconfidence the proper placement or tracking of financesThus, the General Counsel notes that Original Respond-ents' books of record were used to make transactions in-volvmg the Dahl family difficult to trace, for examplethe deposit of corporate accounts receivable directly toAagot Dahl's account and the routing of Dahl's personalexpenses through Corporate Respondents' books Thus,the General Counsel argues that it was undisputed thatDahl in essence maintained no independent means ofpaying his personal expenses in relevant periods, yet thecorporate books do not show that food expenses wereeither incurred or paid Since such expenses were surelyincurred and were not paid by Dahl other than throughthe corporations, who paid them if not Corporate Re-spondents? And, if they were so paid, where in the cor-porate books are such purchases hidden and what elsemight also be hidden there?Counsel for Additional Respondents emphasizes thatCorporate Respondents are corporations in good stand-ing in the State of Washington They have separatebooks and records in which have been recorded all thetransactions between and among Respondents Counselfor Additional Respondents challenges the GeneralCounsel's "commingling" assertions arguing that wheretransactions are properly recorded and assets and obliga-tions are properly traceable within a financial accountingsystem, such as used by Respondents herein, no loss ofseparate identity of assets and obligations occurs andtherefore no commingling in the technical sense of theword takes place Further, Additional Respondents'counsel notes that, to the extent that Dahl benefited frominterest free loans or other transactions with Onginal Re-spondents, the payment of the obligations of CorporateRespondents by Dahl resulted in a net transfer of fundsto Corporate Respondents and therefore Dahl receivedno net benefit under any interpretation of the transac-tions attacked by the General Counsel2 The General Counsel's Ogle Protection Service,theory of liabilityThe General Counsel argues on brief at 27-28The Board has also felt justified in ignoring the cor-porate form in another line of cases flowing fromOgle Protection Service, 149 NLRB 545, 546 fn 1(1964), enfd in pertinent part, 375 F 2d 497 (6thCir 1967) The Board in that line of cases hasreached "through" the corporate structure and as-sessed liability against individuals who(1)owned all the stock of the corporation,(2)personally controlled the corporation,(3)personally guaranteed company indebtedness,(4)personally funded the business,(5)controlled the daily affairs of the business in-cluding labor Relations,(7)solicited and procured business for the compa-ny, and(8)personally decided to end the company's ex-istenceAlthough not all the above factors are present ineach of the following cases, at least three factorsare present in each one See Ski Craft Sales Corp,237 NLRB 122 (1978), Carpet City Mechanical Go,Inc , 244 NLRB 1031 (1979), Campo Slacks, Inc , 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD266 NLRB 492 (1983), Stafford's Restaurant, Inc ,271 NLRB 734 (1984), Workroom for Designers, Inc ,274 NLRB 840 No 83 (March 31, 1987), Edwin RO'Neill, 288 NLRB No 147 (May 31, 1988)Both the General Counsel and the Charging Party sug-gest that this latter theory of personal accountability issupported by Washington State law Thus, each cites thecase of Grayson v Nordic Constr Co, 92 Wn 2d 548, 599P 2d 1271 (1979), in which the Washington State Su-preme Court stated at 554 "If a corporate officer partici-pates in wrongful conduct or with knowledge approvesof the conduct, then the officer, as well as the corpora-tion is liable for the penalties" See also Culinary Workersv Gateway Cafe, 91 Wn 2d 353, 588 P 2d 1334 (1979) andRalph Williams' North West Chrysler Plymouth, 87 Wn 2d298, 553 P 2d 423 (1976)Counsel for Additional Respondents argues that theleading Board cases concerning piercing the corporateveil, Chef Nathan Sez Eat Here, 201 NLRB 343 (1973),Contra Packing Co, 268 NLRB 193 (1983), and RileyAeronautics Corp, 178 NLRB 495 (1969), each involvedowners and active managers who controlled their corpo-rations and who participated in unfair labor practices yetno personal liability was found3 The F & W Oldsmobile, theory of liabilityIndividuals who receive corporate assets, even beforethe issuance of the original Board Order in a case, maybe liable for the obligations of the corporate respondentto the extent of the distributions received F & W Olds-mobile, 272 NLRB 1150 (1984), and Concrete Mfg Co,262 NLRB 727 (1982) (distnbution after Board Order)Additional Respondents argue, however, that such atheory is inappropriate here where the Original Respond-ents are in bankruptcy citing NLRB v Martin ArshamSewing Co, 882 F 2d 216 (6th Cir 1989), corrected May3, 1989), denying enf 287 NLRB 923 (1987)4 Analysis and conclusionsHaving considered the arguments of the parties, thegoverning cases and the record as a whole, I concludethat Kjell Dahl should be held jointly and severallyliable for the obligations of Original Respondents underthe Board and court's Order for the following reasonsa The F & W Oldsmobile theory is not ripefor decisionRegarding the limited liability theory under F & WOldsmobile, supra, the critical fact is that the GeneralCounsel did not advance this theory of liability either atthe hearing or on brief or in the backpay specificationTherefore, I do not find it at issue As counsel for Addi-tional Respondents has pointed out, the Original Re-spondents are in bankruptcy and the Bankruptcy Courtmay be used for the litigation of issues regarding improp-er distribution of a bankrupt's assets The United StatesCourt of Appeals decision in Martin Arsham, as well asthe Board decisions leading up to that case, make it clearthe question of whether the Board's compliance stage isa proper forum for such litigation turns on the specificcircumstances of each case The application of the doc-trines reflected in the series of Arsham cases and theother court and Board decisions is not always a simpletask In the instant case the General Counsel is not ad-vancing such a claim Accordingly, I do not consider thematter ripe for resolution If such issues arise later, a dif-ferent proceeding will resolve the conflict Given all theabove, I do not find that Kjell Dahl has limited liabilityfor Original Respondents' obligations under the doctrinesset forth in F & W Oldsmobileb The Ogle Protection Service theory will beconsidered as part of the Riley Aeronautics analystsIn agreement with Additional Respondents, I do notfind the General Counsel's Ogle Protection Service, supra,theory of liability for corporate officers to apply inde-pendent of the doctrines of Riley Aeronautics, supraThus in Contra Packing Co, supra, the Board in discuss-ing the teachings of Chef Nathan Sez Eat Here, supra,and Riley Aeronautics, supra, held that ownership, con-trol and participation in or approval of unfair labor prac-tices, standing alone, without evidence that the individ-ual was the disguised continuance of the corporation,that the individual dissipated the assets of the corpora-tion, that the individual intermingled personal and corpo-rate affairs or that the individual attempted to evade thebackpay liability, is not enough to create personal liabil-ity for the corporation's obligationsA close reading of the cases cited by the GeneralCounsel in support of her argument under Ogle ProtectionServices, see quoted portion of brief, supra, reveals thatwith few exceptions each case involved a finding of analter ego or single employer relationship between thecorporations and the individual(s) held liable Indeed inStafford's Restaurant, 271 NLRB 734 fn 1 (1984), theBoard panel majority noted that the individual's liabilityin that case "flows from" the alter ego finding The Gen-eral Counsel's cited case, Workroom for Designers, 274NLRB 840 (1985), may be the exception that proves therule In Workroom for Designers the Board found that thecorporate form was maintained but on the "unique factsof this case," i e conduct continuing after an injunctionunder Section 10(j) of the Act had issued and where theindividual at the trial announced a plan to prevent anybackpay being paid, the Board found that naming the in-dividual as a respondent liable under the Order would ef-fectuate the purposes and policies of the Act It must beconceded that the General Counsel's cited case, Ski CraftSales Corp, 237 NLRB 122 (1978) is not so easily distin-guished I am not persuaded, however, that a separateand independent theory of liability of individuals for cor-porate obligations is established by such a case howeverAlthough I have rejected the argument that KjellDahl may be held liable for the obligations of OriginalRespondents simply by virtue of his exclusive ownershipof Original Respondents, his substantial day-to-day con-trol over them, his participation in the unfair labor prac-tices and his responsibility for the decisions to concludethe business operations of Original Respondents, I do notfind these facts irrelevant to the propriety of piercing the DAHL FISH CO421corporate veil generally and have considered them, infra,in evaluating Dahl's liability under Riley Aeronauticsc Kjell Dahl's liability under Riley Aeronautics CorpAs in the real world generally, there is much in therecord of the affairs of Respondents which is neither cer-tain nor precise Additional Respondents and the GeneralCounsel each seek to charactenze as purely one way oranother what was often a muddled or intermediate stateof affairs Additional Respondents emphasize that corpo-rate records were properly maintained by each entityThe General Counsel notes the large gaps in corporateminutes of meetings in the submitted records and notesthat for years at a time some of Corporate Respondentsdid not keep financial recordsSo, too, the arguments concerning comminglmg ofassets and transactions involve different characterizationsof essentially undisputed transactions There is no disputethat with regularity moneys were transferred to andfrom Respondents, joint obligations were incurred andpaid off by various entities and transfers of credits anddebits between and among Respondents were made Ad-ditional Respondents argue that where proper recordstracking such transactions exist, commingling or inter-mingling of assets may not be said to occur The GeneralCounsel disputes this claim The General Counsel notesfurther however, as described supra, that Respondents'bookkeeping system was also manipulated in an irregularmanner so that it was in fact difficult to insure that allthe various credits and debits involving Mr Dahl's per-sonal finances were in fact separately tracked and moni-tored within Corporate Respondents' books of record•especially since some are either missing or were neverkeptThere is no dispute that corporate funds were expend-ed for corporate employees who worked on the Dahlfamily residences and automobiles without proper ac-counting or even recordation as such It is also undis-puted that club memberships, automotive expenses, andthe provision of corporate automobiles and perhaps boatswere provided to Dahl and his family without either ac-counting or justification as a business expense At leastwith respect to Dahl's stepson, there was evidence that afamily member received regular wages over the years fortimes when he was only sporadically present at the plantand when he was also employed as a full-time studentAdditional Respondents argue on brief that there is noevidence that this working relationship was "unreason-able" To the contrary, I find the General Counsel raisedsufficient questions concerning the stepson's actual ef-forts on behalf of Respondents that it was incumbent onRespondents to adduce affirmative evidence that in factthe wages were paid for work actually performed Re-spondents having failed to meet their burden of goingforward on this aspect of the case, I find that substantialwages were paid to at least one Dahl family member forwork not in fact performedThe corporate minutes note that Original Respondentssuffered ongoing and substantial losses commencing atleast in the year 1979 and continuing through the unfairlabor practices and thereafter Ultimately, the OriginalRespondents filed for bankruptcy Yet, during the yearsof substantial losses Dahl received an annual salary of$100,000 and drew regular and substantial advances forhis personal affairs including the building of a new homeAlthough the corporate minutes of December 12, 1979,provide such advances should bear an interest rate of 8percent per annum, interest was not in fact paid by Dahlat relevant timesThe above-noted conduct of Respondents as well asthe entire record in this proceeding which includes thedecision and supplemental decision of Judge Wiedermakes it clear that Additional Respondents' attempts tocharactenze the relationship between Dahl and Corpo-rate Respondents as separate, independent, and arm'slength must fail The corporations were not operated in apurely separate way, records were irregularly kept; andtransactions were not handled in a fashion preserving thearm's-length relationship Nor were the corporationsmanaged in such a way as to make it likely that theycould remain solvent and meet their monetary obliga-tions Certain benefits to the Dahl family, such as thesupplying of personnel to repair and maintain homes andautomobiles, the provision of club memberships, automo-biles and, for at least one individual, a regular substantialand unearned wage were accomplished off the books•that is in a manner not discoverable by examination ofthe records or without specific accounting as a benefit tothe family members in question or to Dahl Finally, overthe relevant period, the salary allotted Dahl remainedsubstantial and without diminution despite regular andsubstantial corporate losses and despite the not wildlyunreasonable expectation that the obligations resultingfrom the unfair labor practices committed in 1982 andlitigated in 1983 and thereafter would ultimately have tobe paidI find based on the above that Dahl had at relevanttimes integrated and intermingled his assets and affairswith Original Respondents to such a degree that the dis-tinction in law between the corporations and Kjell Dahl,an individual, should be disregarded I further find thatthe total of Dahl's salary, unpaid interest, and other ben-efits provided by Original Respondents to Dahl and hisfamily members was of such an amount under the condi-tions of corporate losses prevailing at relevant times thatthe assets of Original Respondents were unreasonably re-duced with a foreseeable consequence of renderingOriginal Respondents insolvent and frustrating a mone-tary obligation such as backpay under the instant back-pay specificationIn Air Vac Industries, 282 NLRB 703 (1987), the Boardapproved the decision of Judge Raymond Green whoheld that under Riley Aeronautics Corp, supra, individ-uals who were provided with club memberships, automo-biles for personal use, sizeable cash disbursements, andwho "utilized their various corporations as a privatebank, feeling free to commingle their own personal assetsand liabilities along with corporate assets and debts" (282NLRB 711) should be held jointly and severally liablefor the obligations arising under the supplemental deci-sionThe Air Vac Industries case involved stronger facts anda more overreaching individual The Issue as to Dahl is 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot so easily decided. Dahl and Corporate Respondentshave had a long history in the Washington State com-mercial fishing industry. The record concerning Re-spondents under Dahl's control is not one of rape andpillage. Nor is it, however, one of conscientious mainte-nance of separation between corporations and Dahl orbetween the corporate finances and the finances of Dahland his family. On balance, using the analysis set forth inRiley Aeronautics, supra, including the factors discussedabove under the General Counsel's Ogle Protection Serv-ice, supra, theory, .and noting that piercing the corporateveil is not to be undertaken lightly, I find the instant casegoes beyond the norm wherein individuals are not heldliable for corporate obligations. The instant case meritsthis exceptional treatment because of the accumulation offactors noted above by which Kjell Dahl and his agentsdiminished and finally destroyed the separation of Origi-nal Respondents from the Dahl family's private financesand affairs. Given this finding I shall hold Kjell Dahljointly and severally liable for the obligations of OriginalRespondents found herein.III. THE ORDERS' APPLICATION TO SEA-PACEMPLOYEESA. The Board's Decision and OrderJudge Wieder's decision found that the Charging Partyrepresented the employees of Dahl Fish Company in thefollowing appropriate unit:All employees employed by Respondent Dahl FishCompany at its Bellingham, Washington facility en-gaged in production, wholesale, retail, canning,packaging, freezing, salting, curing, or any otherform of handling fresh or frozen fish or seafood,and truckdriver production employees, but exclud-ing guards and supervisors as defined in the Act.Grossly simplifying the complex set of circumstancesset forth in the judge's decisions, the Original Respond-ents transferred work done by Dahl Fish Company unitemployees under union contract terms and conditions ofemployment to employees of Sea-Pac, Inc. under non-union terms and conditions of employment with a result-ing loss of work and layoff of Dahl Fish Company unitemployees. This conduct was found .by the judge, theBoard, and the court to violate Section 8(a)(1), (3), and(5) of the Act.The Board adopted the judge's Orders without modifi-cation. In affirming the judge's conclusions, the Boardnoted at 279 NLRB 1084 fn. 3:Thus, in light of the judge's single employer find-ing, the Respondent's actions, i.e., the layoff ofDahl's union employees and the transfer of unitwork to Sea-Pac's nonunion employees, amountedto a transfer of work from one group of the Re-spondent's employees to. another. Inasmuch as theRespondent has proffered no reason for its layoffand transfer other than labor costs, the decisionclearly did not amount to a change in the scope, di-rection or nature of the business and was a manda-tory subject of bargaining. Accordingly, the Re-spondent's unilateral implementation of that decisionconstituted a violation of Sec. 8(a)(5).Although she specifically found the Original Respond-ents to be a single employer, Judge Wieder did not findthat the Sea-Pac employees who did the transferredwork were part of the Dahl Fish Company bargainingunit represented by the Charging Party. She noted at 279NLRB 1088: "The conclusion that there is a single em-ployer does not require a finding that there is only oneunit."8 Rather, Judge Wieder found that the Dahl Fishunit has coexisted with the Sea-Pac employees for sometime and that the Charging Party was aware of these cir-cumstances at relevant times. Further, it does not appearthat the General Counsel or any other party sought aunit finding other than the one made by the Judge andadopted by the Board.The Judge's decision contained the following languagein its remedy and order sections and notice language atpp. 1106-1108:THE REMEDYHaving found that Dahl Fish Company and Sea-Pac, Inc. engaged in certain unfair labor practices, Irecommend that they be ordered to cease and desisttherefrom, and that certain affirmative action betaken to effectuate the policies of the Act. It is alsorecommended that Dahl Fish Company and Sea-Pac, Inc. be ordered to reinstate on request byUnited Food and Commercial Workers' UnionLocal 44, or the individual employees herein foundto be discriminatees, the terms of employment exist-ing before the placing of all the unit employees oncall in the above described bargaining unit in Bel-lingham, Washington, and to make those employeeswhole for any losses of wages and other benefitswhich would have accrued to them under thoseterms of employment, with interest to be paid onamounts owing and to be computed in the mannerprescribed in F. W. Woolworth Co., 90 NLRB 289(1950); and Florida Steel Corp., 231 NLRB 651(1977); plus interest as set forth in Isis Plumbing Co.,138 NLRB 716 (1962).As for those employees who did not get an op-portunity to indicate a desire to be rehired or mayhave been deterred from doing so by Respondent'sillegal conduct, it will be recommended that Re-spondent offer these employees immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights•and privileges. Because the record does not identifythose employees, this matter is to be determined atthe compliance stage of this proceeding.On these findings of fact and conclusions of law,and on the entire record I issue the following rec-ommended: [footnote omitted]8 Judge Wieder, at her Conclusions of Law 3, specifically limited her.unit inclusion to Dahl Fish Company employees. The ambiguous dupli-cate unit finding at Conclusion of Law 11 is inconsistent with the remain-der of the decision and is apparently inadvertent. DAHL FISH CO4234rt.‚ORDERThe Respondents, Sea-Pac, Inc and Dahl FishCompany, Bellingham, Washington, their officers,agents, successors, and assigns, shall1 Cease and desist from(a) Laying off employees because they refusedmidterm contract modifications and replacing thoseemployees with nonunion employees and/or trans-ferring unit work to nonunion facilities2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Offer immediate and full reinstatement to theemployees who were placed on call on December18, 1981, to their former jobs or, if such jobs nolonger exist, to substantially equivalent jobs, with-out prejudice to their seniority or other rights andprivileges, and for all employees, including those re-called, make them whole for any loss of pay suf-fered by reason of Respondent's actions in themanner set forth in the remedy section of this deci-sionThe Judge's notice to employees ordered posted byDahl Fish Company as part of the remedy states, in partWE WILL NOT decide, without the consent of theUnion which represents all our fish company em-ployees to transfer any of our processing oper-ations from our Bellingham, Washington facility toSea-Pac's facilities or use Sea-Pac or other nonunitemployees [emphasis added] to perform barganungunit workWE WILL bargain collectively with the Unionwith respect to the decision to transfer certain proc-essing operations, such as the processing of dogfishand salmon, to Sea-Pac, Inc facilities or Sea-Pac,Inc employees or other nonunit employees [Em-phasis added]WE WILL offer reinstatement with backpay andinterest to all employees who were laid off on De-cember 18, 1981WE WILL make whole our employees in the above-described unit [emphasis added] by paying all contri-butions as required in the collective-bargainingagreement that expired April 1, 1982, to the extentsuch contributions have not been made or that theemployees have not otherwise been made whole forexpenses or vacation or other credits and continueto make such payments until we negotiate in goodfaith with the Union to a new agreement or to animpasse We shall include reimbursements for anyemployees who contributed themselves to the main-tenance of health and welfare coverage and vaca-tion benefits after we unlawfully ceased contribut-ingB The Positions and Arguments of the PartiesThe Dahl Fish Company employees who lost workand therefore. wages and benefits are clearly included inthe make-whole Order Indeed, all parties not only stipu-late to their inclusion, they also accept the GeneralCounsel's amended backpay specification figures with re-spect to them The Sea-Pac employees who did the workwrongfully taken from the Dahl Fish Company employ-ees are the subject of the dispute concerning the reach ofthe employee make-whole Order In one sense the Sea-Pac employees received work which they were not enti-tled to and therefore were benefited rather than harmedby the unfair labor practices found in the original deci-sion in Case 19-CA-14460 Were the Sea-Pac employeesdoing this work compensated at the union contract rate,as the Dahl Fish Company employees would have beenhad they done the work, superior wages and benefitswould have been received In this sense the Sea-Pac em-ployees received less and were harmed Were the make-whole Order, quoted supra, applied to the Sea-Pac em-ployees as the General Counsel contends, the contractwages and benefits, as liquidated in the General Coun-sel's calculations which were stipulated by the parties tobe correct, would be due themThe General Counsel with the agreement of theCharging Party contends that the language of the Deci-sion and Order in Case 19-CA-14460 includes the Sea-Pac employees (referred to at the trial as the "claim-ants") expressly by its terms Further, the General Coun-sel and the Charging Party argue such a remedy is a tra-ditional one for the violation found Original Respond-ents with the agreement of the Additional Respondentsargue directly to the contrary first, that the order maynot be fairly read as including the claimants and, second,that the Board's substantive law expressly denies recov-ery to employees in similar circumstancesThe General Counsel notes that the judge specificallyfound that employees doing the work in question afterDecember 18, 1981, 1 e, Sea-Pac employees, were notpaid contract wages and benefits in violation of Section8(a)(1) and (5) of the Act The General Counsel furthernotes that the Order at paragraph 2(a), quoted in fullsupra, specifically addresses itself to "all employees" indirecting a make-whole Order Original Respondents'argue that the General Counsel's position that paragraph2(a) of the Order includes employees other than thoseDahl Fish employees denied work "totally misconstruesparagraph 2 a, the purpose of which is the ordering offull reinstatement and backpay to the discrmunatees,namely, `employees who were placed on call on Decem-.ber 18, 1981 " In support of their argument Original Re-spondents note that, the first paragraph of the remedysection of the decision states that Respondents are direct-ed to reinstate the laid-off employees and make only"those" employees whole for their lossesCounsel for the General Counsel argues on brief thatthe remedy she advances with respect to the Sea-Pacemployees is a "common remedy" in Board cases involv-ing violations of Section 8(a)(3) and Section 8(b)(2) ofthe Act and is also used in 8(a)(5) cases She notes such aremedy was directed m Unbelievable Fashions, 286NLRB No 78 (Oct 26, 1987) (not reported in Boundvolume)Original Respondents, in a scholarly analysis of thecase law, point out that recent Board decisions involving 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDremedies for work transfers turn on the question of thebreadth of the bargaining unit Thus, argues Original Re-spondents, where the employees who lost the work andthe employees who did the work improperly transferredare found to be in the same bargaining unit, the contractcovering the employees who lost the work is applied toall employees including the employees who did thework Thus, in such a case the General Counsel's pro-posed remedy might be appropriate Only in such specif-ic circumstances argues Original Respondents are theemployees who fortuitously were assigned the work atissue made whole citing, Burgess Construction, 596 F 2d378 (9th Cir 1978), enfg 227 NLRB 765 (1977) Where,however, the two groups of employees are not in thesame unit, Original Respondents argue, the Board'smake-whole remedy is limited to the employees who lostwork citing A-1 Fire Protection, 273 NLRB 964 (1984),enfd sub nom Road Sprinkler Fitters Local 669 v NLRB,789 F 2d 9 (D C Cir 1986)C Analysis and ConclusionsI have considered the able arguments of counsel aswell as the case law and the language of the decision andorder itself in reaching my decision in this aspect of thecase The language of the Order insofar as it obtains hereis not free of at least arguable ambiguity To the extentambiguity exists in the meaning of the Order the remain-der of the Decision and Order is relevant and useful toresolve such ambiguity Similarly examination of thedecisional law respecting remedies is of value in assistingin interpretation of the Order Thus the cases are to beconsidered only for the light they may shed on themeaning of the instant Order rather than for any hold-ings on what a remedy in this type of case should havebeen It must be emphasized that the goal in the compli-ance stage of an unfair labor practice proceeding is notto determine what the remedy should have been orshould now be directed in the case Rather the goal inthe compliance stage is to apply what has already beendecided, a process narrowly limited to determining whatthe ordered relief in the original Decision and Ordermeans and how it may be implemented Administrativelaw judges are strictly limited in compliance cases, unlessspecifically noted by the terms of the original order, tosuch a limited role A necessary consequence of this limitis that only the Board or higher authority may changethe terms of the Order Accordingly, should any partywish a different remedy irrespective of however com-manding the case law and the equities, that remedy mustbe sought from the Board and/or higher reviewing au-thority and not from an administrative law judge in acompliance actionRespecting the case law on remedy cited by the par-ties, I am persuaded by the citation and argument of theOriginal Respondents that recent Board cases make itclear a single, overall collective-bargaining unit must befound before a make-whole remedy is directed to em-ployees who were the beneficiaries of illegally trans-ferred union contract work The General Counsel's citedcase is distinguishable because on the facts of the citedcase work was not transferred between two groups ofemployees Since it is clear that Judge Wieder's decisiondid not make a unit finding which included the Sea-Pacemployees, under Board law the appropriate remedy inthis case would not include the additional relief for Sea-Pac employees suggested by the General Counsel andthe Charging PartyTurning to the Board's Decision and Order itself, Ihave considered the arguments of the parties on theproper interpretation and construction to be put on thelanguage of the Order as well as the language of the De-cision and Order itself I conclude the order was not in-tended to and does not include the Sea-Pac employees inits compass Thus, I find only the Dahl Fish Companyemployees, about whom there is no dispute, are coveredby the order and the Sea-Pac, Inc employees or claim-ants are not covered I find that the Decision and Ordertaken as a whole make it clear that Judge Wieder intend-ed to give relief only to unit employees and that Sea-Pac, Inc employees were not in that unit This is per-haps best illustrated by the underlined language of thenotice quoted above which makes it clear that (1) onlyDahl Fish employees are in the represented unit and (2)only "employees in the above described unit" will bemade whole In agreement with Original Respondents, Ido not accept the construction advanced by the GeneralCounsel that the language of the Order unambiguouslyincludes other than unit employees in its scope Havingreached this conclusion, I shall limit my directed relief tothe backpay specification sums agreed on between theparties only as to the Dahl Fish employees also knownas the "discnmmatees" and shall dismiss the backpayspecification as to the Sea-Pac employees also known as"claimantsIV THE APPLICABILITY OF THE LITIGATIONREIMBURSEMENT ORDERA The Judge's Supplemental Decision and OrderJudge Wieder's September 30, 1985 supplemental deci-sion in Case 19-CA-15336 was adopted by the Boardand court without modification In it Judge Wiederstated as follows at 279 NLRB 1112CONCLUSIONS OF LAW3 By filing an unmeritorious and retributive statelawsuit for damages in the Superior Court of theState of Washington in and for King County, Re-spondent has violated Section 8(a)(1) of the ActTHE REMEDYHaving found that Respondents Sea-Pac, Inc andDahl Fish Company have engaged in an unfairlabor practice within the meaning of Section 8(a)(1)of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain af-firmative action necessary to effectuate the policiesof the ActRespondents shall be ordered to cease from theseunfair labor practices In addition, in order to place DAHL FISH CO425the Union in the position it would have been absentthis unfair labor practice, Respondent Sea- Pac, Incand Respondent Dahl Fish Company shall be or-dered to make the Union whole for all legal ex-penses incurred in the defense of that lawsuit BillJohnson's Restaurant v NLRB, [461] U S 731(1983)On these findings of fact and conclusions of lawand on the entire record, I issue the following rec-ommended [footnote omitted]ORDERThe Respondents, Sea-Pac, Inc and Dahl FishCompany, Bellingham, Washington, their officers,agents, successors, and assigns, shall2 Take the following affirmative action designedto effectuate the policies of the Act(a) Reimburse the Union for all legal ex-penses incurred in the defense of its State courtaction in Sea-Pac, Inc i) United Food and Commer-cial Workers Local Union 44, 103 Wn 2d 800, 699P 2d 217 (1985)B Positions and Argument of the PartiesThe Charging Party argued at the hearing and on briefthat it was entitled under the Order to reimbursement ofthe legal expenses it incurred in connection with the liti-gation of Case 19-CA-14460 which it contends werenecessary for its defense of the state court action TheCharging Party asserts it is not seeking to modify orbroaden the outstanding Order Rather, it contends theorder is "sufficiently broad to permit reimbursement tothe Union of its legal fees in the underlying unfair laborpractice proceeding in Case 19-CA-14460"The Charging Party notes that the state court actionbrought against it alleged that the Charging Party'samendment to its charge in Case 19-CA-14460 "tortious-ly interfered with the employer's business expectations"On brief the Charging Party noted at page 7One of the defenses asserted by the Union to thestate action was its First Amendment privilege tofile the amended charge in Case 19-CA-14460 Toprevail on that defense, the Union was required torefute the employer's claim that the charge was un-meritorious See Bill Johnson's Restaurants v NLRB,461 U S 731 (1983) It thus became prudent for theUnion to intervene and participate in the unfairlabor practice proceeding in Case 19-CA-14460 insupport of its amended chargeThe Charging Party notes that it is not seeking reim-bursement for its legal expenses in connection with Case19-CA-15336 and that the amount of expenses incurred,independent of issues of liability, was stipulated by thepartiesThe General Counsel and Respondents opposed thecontentions of the Charging Party The General Counselsimply supports the expense amounts alleged in the back-pay specification and admitted by Respondents whichare for the expenses narrowly incurred in the state courtaction itself Original Respondents opposed the ChargingParty's position on brief arguing the order binds all par-ties, is specific in its terms and does not include reim-bursement for expenses incurred in collateral litigationFinally, Original Respondents challenge the contentionof the Charging Party that its effort in Case 19-CA-14460 were necessitated by the state court action assert-ing that the Charging Party's statutory responsibility toits membership and the employees it represents requiredit to take the action it did 9C Analysis and ConclusionsWhile the Charging Party eschews the suggestion it isseeking to expand the Order's scope herein, it offers nocitation of authority that a litigation reimbursementremedy may be expanded in the fashion advanced or thatsuch a remedy has been explicitly directed in other casesThe Order involved herein, quoted in full supra, is spe-cific and limited Had Judge Wieder, the Board or thecourt an intention to include the costs incurred in thelitigation of Case 19-CA-14460 in the reimbursementorder, it would have been simple to have done so Hadany party sought such a remedy in the unfair labor prac-tice portion of these proceedings, the record wouldsurely reflect that fact Rather, it would seem, theCharging Party is trying for the first time in the compli-ance stage of the proceedings to expand a conventionalreimbursement order in an unprecedented wayAn administrative law judge is circumscribed in ex-panding, narrowing, or otherwise modifying Board lawduring the unfair labor practice stage of litigation Incompliance proceedings, the judge is even more strictlycharged with interpreting only the terms of the OrderThis would seem particularly true where the Order hasbeen enforced by a United States circuit court of Ap-peals Questions of what should have been or could havebeen ordered to remedy the violations found must deferto the smgle task of applying what has been ordered inthe underlying proceeding Because this is so, I need notevaluate the arguments made by the Charging Party re-specting the "prudence" of its participation in Case 19-CA-14460 given the state lawsuit filed against it How-ever necessary that participation was and however ap-propriate the remedy the Charging Party now seekswould have been, a fair reading of the Order does notallow reimburement of costs incurred in other than thestate court action This being so I shall not award addi-tional expenses If the Charging Party desires a broaden-ing of the Order to encompass the additional reliefsought, the Board, not its administrative law judge,should be consulted9 Respondent also challenged the Charging Party's standing to contestthe terms of the backpay specification The Charging Party's cited case,Pipeline Local 38, 268 NLRB 167, 175 fn 19 (1983), enfd as modified 748F 2d 1001 (5th Cif 1984), cert denied 470 U S 1085 (1985), is persuasiveto the contrary The Charging Party's argument is properly before me 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDV THE QUESTION OF INTEREST UNDER THEREIMBURSEMENT ORDERA The Order and the Positron of the PartiesAs quoted supra, the Order in Case 19-CA-15336 di-rected reimbursement of legal expenses incurred by theCharging Party in the state court suit Interest on the liti-gation expenses was neither provided nor discussed inany portion of Judge Wieder's decisions or thereafter bythe Board or court The Order provides interest and caseauthority for the provision of interest to employees aspart of the make-whole language addressed to employ-ees It is silent regarding the payment of interest on theCharging Party's legal expensesThe Charging Party seeks interest on awarded legalexpenses The Charging Party's argument may be sum-marized thusly Board decisional law allows for intereston backpay and other monetary remedies The reim-bursement of legal expenses is such an "other monetaryremedy" Board cases, including Florida Steel Corp, 231NLRB 651 (1977), and Isis Plumbing Co, 138 NLRB 716(1962), note that provision of Interest produces a "moreequitable result" and encourages "more prompt compli-ance with Board Orders without placing a significant ad-ditional burden on the wrongdoer," 231 NLRB 651 TheBoard remains concerned with selection of a just interestrate New Horizons for the Retarded, 283 NLRB 1173(1987)The Charging Party argues further that, while the in-stant order does not direct interest, the remedy sectionnotesIn addition, in order to place the Union in the posi-tion it would have been absent this unfair labor prac-tice [emphasis added], Respondent Sea-Pac, Inc andDahl Fish Company shall be ordered to make theUnion whole for all legal expenses incurred in thedefenses of that lawsuit Bill Johnson's Restaurants[v NLRB, 461 U S 731 (1983)]The substantial passage of time since the expenses in-volved here were incurred makes any relief without in-terest essentially illusory Inclusion of interest simplyharmonizes with Board policy in other areas and brings anecessary consistency to the enforcement of the ActThe General Counsel limits her discussion of the issueon brief to the following at fn 4 at page 3Counsel for the General Counsel does assert that in-terest is owed on the award of attorney fees Inter-est is the standard remedy provided by the Boardand no circumstance exists which should precludethe award of interest on the attorney fee awardOriginal Respondents oppose the inclusion of interest onthe award applying the same argument and analysis ad-vanced in opposition to the Charging Party's request forrecovery of legal expenses incurred in the litigation ofCase 19-CA-14460 as described supraB Analysis and ConclusionsThe unfair labor practice committed by an employerwho files a state suit lacking a reasonable basis was dis-cussed by the Supreme Court in Bill Johnson's Restau-rants v NLRB, 461 US 731 (1983) The Court held thatthe final determination of such an unfair labor practicesallegation must await the results of the state adjudicationConcerning the issue of remedy, the Court noted at 461U S 748If a violation is found, the Board may order theemployer to reimburse the employees whom he hadwrongfully sued for their attorney's fees and otherexpenses It may also order any other proper reliefthat would effectuate the policies of the Act 29U S C Sec 160(c) [footnotes omitted]The Court's holding, because of its requirementthat the unfair labor practice case must await theoutcome of the state court proceeding, inevitablymakes cases of this type some of the oldest theBoard processes This is so because the time neces-sary to conclude the state action is added to thenormal processing time for cases before the BoardNo other category of cases must suffer such addi-tional structural delays 10 The remedy in thesecases therefore must take into account the unusualand substantial delay between the incurring of legalexpenses and the actual payment of any reimburse-ment remedy The Court's holding, quoted supra,further provides that attorney's fees and other ex-penses may be reimbursed and that other properrelief may be directed Such language in light of thespecial circumstances of these cases would seem toparticularly call for an interest remedyThe parties simply omitted to discuss the case law onthe awarding of interest beyond the General Counsel'slaconic footnote quoted supra The Board has directedlitigation cost reimbursement in three types of caseswhere employers sue unions or employees," where10 Consider the instant case The lawsuit was filed in 1982 and the finaldetermination in state court occurred in 1985 The judge's decision inCase 19-CA-I4460 Issued in 1983, her supplemental decision whichawaited the result in the state court action in Case 19-CA-15336 Issued in1985 The Board's decision Issued in 1986 and the Court's order Issued in1987 It may be fairly expected that any exceptions to the Instant decisionwill carry the final resolution of these matters at least well Into 1990 and,if the courts are Involved, possibly beyondGiven the Interest rates applicable in Board cases in the years involvedhere, and even assuming the Charging Party receives reimbursement as ofthe date this supplemental decision Issues, the sum due the ChargingParty would be substantially more than doubled if interest were includedAdditional delay further reduces the final effective recovery Put anotherway, if Interest is not Included, the ultimate award will be substantiallyless than half of what would have been awarded had Interest been includ-ed It is beyond controversy to state that reimbursement of costs so longbefore Incurred without interest is reimbursement of but a fraction of thecosts in real dollars Incurred by the Charging Party Put another way,payment of a debt Incurred in 1982 dollars by an identical number of1989 or later dollars, is not full recompense in the real world" See, e g, Bill Johnson's Restaurants, 290 NLRB 29 (1988), PhoenixNewspapers, 294 NLRB 47 (1989), American Pacific Concrete Pipe, 292NLRB 1261 (1989), J W Rhodes Department Stores, 267 NLRB 381(1983), United Credit Bureau of America, 242 NLRB 921 (1979) DAHL FISH CO427unions sue members" and where a defense to a Boardunfair labor practice is deemed frivolous 15 Only a singleBoard decision has explicitly awarded interest on litiga-tion costs, Inland Boatmen's Union (Dillingham Tug), 276NLRB 1261 (1985), which coincidentally issued on Sep-tember 30, 1985, the date of Judge Wieder's Order di-recting litigation cost reimbursement In Dillingham Tug,the judge without discussion or citation of authorityawarded interest and the Board, also without discussionor citation, adopted the judge's remedy even includingthe interest provision in new notice language crafted bythe Board No case has specifically denied an interestrate request Thus, the Board has apparently never dis-cussed the issueThe arguments of the Charging Party and the policyconsiderations arising out of the unique need to holdcases alleging a "Bill Johnson's Restaurants" violationuntil the conclusion of state court litigation convinces methere is a special need to provide interest in such cases Ifind no authority however for the proposition that suchprovision may be made in the compliance stage of theproceedings where the controlling Decision and Orderdoes not so provide As noted supra, the compliancestage is for the application of existing language not forthe crafting of remedial provisions however needed toreach a just result Accordingly, albeit with some reluc-tance, I decline to award interest on the costs incurredby the Charging Party in the state court litigation I sofind without reaching the question of the desirability ofsuch a remedy and hold that the narrow fact that interestis not explicitly provided in the Decision and Order forreimbursement costs is controlling of the result hereThe Board has modified its formulas for calculation ofcompliance remedies even after the enforcement of theoriginal case by the United States Court of Appeals andthe issuance of a supplemental decision by an administra-tive law judge, see, e g, Ogle Protection Service, 183NLRB 682 (1970) (modifying backpay formula) TheBoard may wish to specifically consider the question ofinterest on reimbursement remedies given the argumentsof the parties It is, however, from the Board that suchrelief should be soughtVI SUMMARYA Disputed Aspects of the Backpay SpecificationI have found that Additional Corporate Respondentsand Original Respondents are a single employer underBoard standards and therefore jointly and severally liableunder the backpay specification I have also found thatKiel Dahl, an individual, is jointly and severally liablefor the obligations of Original Respondents under thebackpay specification Thus, I have found that Addition-al Respondents, and each of them, are liable for themoneys due under the portions of the backpay specifics-" See, e g, Laborers Northern California Council (Baker Ca), 275NLRB 278 (1985), Commercial Workers Local 1439 (Allied Employers),275 NLRB 995 (1985), Machinists District 94 (McDonnell Douglas), 283NLRB 881 (1987)13 See, e g, Wellman Industries, 248 NLRB 325 (1980), Epe Inc , 273NLRB 1375 (1985), Springfield Transit Management, 281 NLRB 916(1986)non found meritorious herein Accordingly, I shall rec-ommend that Additional Respondents be held jointly andseverally liable along with Original Respondents for theamounts due under the portions of the backpay specifica-tion found meritoriousI have found that Judge Wieder's make-whole Orderapplies only to Dahl Fish Company employees or discn-mmatees and does not apply to Sea-Pac employees orclaimants I shall therefore dismiss all portions of thebackpay specification seeking either direct payments tothe claimants or contractually based payments to trustsbased on the claimants' work hoursI have found that the legal expenses reimbursementprovisions of the Order in Case 19-CA-15336 did not in-clude expenses incurred other than in the state lawsuititself I shall therefore decline to include in the relief di-rected here any reimbursement of the Charging Party'slegal expenses incurred in the litigation of the onginalBoard Case 19-CA-14460 I have also found that theOrder does not include or support provision of intereston the reimbursed legal expenses I shall therefore dis-miss the General Counsel's request for such relief 14B Undisputed AspectsRespondents orally entered into various stipulations offact in effect amending their answers to the backpayspecification to admit certain allegations Thus, Respond-ents admit all the allegations of the backpay specificationas amended orally at the hearing concerning the netbackpay and other payments due the discnmmatees andadmit the sum alleged as the legal expenses of the Charg-ing Party incurred in the state court lawsuit Based onthe pleadings, including the oral amendments to both theanswers and the backpay specification made at the hear-ing, and in agreement with the parties, I sustain all ad-mitted elements of the backpay specificationC Specification of Sums Owing Under the BackpaySpecification1 Specification in Case 19-CA-14460Having determined that Respondents are liable for thesums alleged in the amended backpay specification andadmitted in Respondents' amended answers concerningthe 34 employees of Dahl Fish Company referred toduring the proceedings as discrimmatees, I shall adoptthat portion of the specification in its entirety in my rec-ommended supplemental Order 15 The following tablesummarizes those specifications without notation of thedates of earnings by quarter which are set forth in theamended backpay specification and are necessary for cal-culation of interest as required by the OrderThe backpay specification made no specific request for such reliefbut the General Counsel and the Charging Party both at the hearing andon bnef, as quoted supra, made it clear such relief was requestedi6 light of the agreement of the parties respecting the calculations ofthe General Counsel as described herein, should an inconsistency orother error appear in the table, the calculations regarding the discrinuna-tees set forth in the final amended appendices to the backpay specifica-tion shall control over the enumerations continued here which are calcu-lated from the admitted backpay specification paragraphs and appendixentries Employee3164"Wages, Holidays, andHealth and WelfareVacation5166PensionLine Totals1Line2428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1234567891011121314151617181920212223242526272829303132333435363738Adams, CarlAlbans, GaryAtwood, RobertBmgelli, NevaBrethauer, LindaCasebeer, HenryFeenstra, TomFrancisco, DalGerner, KenHouser, JamesKearney, JeanKeife, MichaelKlein, JohnKnutsen, LynnMarkee, VerlonMarshall, CharleneMcIntyre, JimMiller, KyokoMoena, BudMorvee, WilliamPengo, WilliamPerry, MarilynRife, DonaldRogers, CarolRogers, JosephSand, EarlSeaman, DonSooter, RobertSoter, JimSotinous, DemetnousSteffens, MikeSwitzer, HaroldThorp, DebraWentz, KirtTotal Column 3Total Column 4Total Column 5Total Column 6$5,8479,3735,3568,8138,7186,02238,93849,52017,84633,40150,54113,44660,50737,45561,56247,86311,75051,66622,43813,25820,25726,34433,6924,56220,79067,31044,34220,96236,04633,90550,64261,97623,00925,633$1,023,790._/$3,4551,6041,3572,2212,3451,2349,7499,99610,4895,30610,4099,6258,26810,36610,48910,3666,04610,2429,7491,8517,8215,9239,7491,9743,45510,4897,4049,87210,3669,3799,74810,4896,7879,996$248,619$1,3557303941,0171,1725086,3587,3277,3872,0636,2864,0013,0957,2178,5157,7232,2686,6575,0187053,3493,8275,2607132,3298,4745,0654,4326,1405,1654,1297,5853,6885,181$145,133$10,65711,7077,10712,05112,2357,76455,04566,84335,72240,77067,23627,07271,87055,03880,56665,95220,06468,56537,20515,81431,42736,09448,7017,24926,57486,27356,81135,26652,55248,44964,51980,05033,48440,810$1,417,5422 Specification in Case 19-CA-15336Having determined Respondents are liable for the sumalleged in the amended backpay specification and admit-ted in Respondents' amended answers as due the Charg-ing Party under the Order in Case 19-CA-15336, I shalldirect Respondents to pay the Charging Party $53,865 41without interest1• Column 3 entries for the discnminatees listed in Imes 1 through 34of the table were calculated by adding the stipulated amounts for wages,holidays, and vacation for the years 1982-1987 set forth in backpay speci-fication appendices A-1 through A-34 to the same stipulated entries for1988 from appendices D-1 through D-3417 Column 4 entnes were calculated by adding the stipulated 1982-1987 entnes in appendices A-I through 34 for health and welfare pay-ments to the stipulated entries for 1988 health and welfare payments inAppendices D-1 through D-3478 Column 5 entries were calculated by taking the 1982-1987 revisedpension entnes-which had been reduced 5 percent from earlier entriespursuant to the stipulation of the parties-Appendix E-1 and adding thestipulated 1988 entries from appendices D-I through D-34On the basis of the foregoing, and pursuant to Section10(c) of the Act, it is recommended that the Board issuethe followmg i 9ORDER2°It is ordered that Respondents Dahl Fish Company,Sea-Pac, Inc , Blame Protein, Inc , Blame Protein Inter-national Sales, Inc and Kjell Dahl, an individual, jointlyand severally, their successors and assigns, shall forth-with pay the following individuals and entities theamounts listed and, where indicated, pay interest on thesums due calculated in the manner and in the amount setforth in the original Order here utilizing the quarterly19 All motions inconsistent with this recommended Order not other-wise ruled on at the hearing or herein are denied20 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" DAHL FISH CO429calculations set forth in the amended backpay specifica-tion and its appendices1 The 34 individuals listed as discnmmatees in theamended backpay specification and listed in the table,supra, shall receive the sum of $1,023,790 allocated as in-dicated in the table at column 3 plus interest to be com-puted as set forth in the original Order here, less taxwithholding required by state and Federal law2 United Food and Commercial Workers Union Local44, chartered by United Food and Commercial WorkersInternational Union, AFL-CIO Said entity shall receiveforthwith the sum of $53,865 41 without interest3 Washington Meat Industry Pension Trust shall re-ceive the sum of $145,133 plus interest as set forth in theongmal Order here These sums shall be identified asback pension contributions due under the collective-bar-gaining agreement for the discnminatees set forth m theamended backpay specification and also listed in thetable at column 54 The Health and Welfare Contractual Trust existingunder the agreement dated July 10, 1977, between AlliedEmployer, Inc and Amalgamated Meat Cutters andButcher Workmen of North Amenca, AFL-CIO, LocalUnions Nos 81, 151, 186, 247, 529, 553, 554, and 652 ortheir successors or assigns shall receive the sum of$248,619 plus interest as set forth in the ongmal Orderhere These sums shall be identified as the back healthand welfare contnbutions plus Interest for the discnmma-tees set forth in the amended backpay specification andalso listed m the table at column 4IT IS FURTHER ORDERED that the following portions ofthe backpay specification shall be dismissed1 The portion of the backpay specification allegingsums due the employees of Sea-Pac referred to as claim-ants at the trial and in the backpay specification, includ-ing all portions which utilize claimant hours to supportpayments to contractual funds or trusts2 The portion of the backpay specification seeking in-terest on the amount paid to the Charging Party in reim-bursement for legal expenses in the state court litigationIT IS FURTHER ORDERED that the Charging Party'smotion that its expenditures in litigation of Case 19-CA-14460 be compensated under the litigation compensationorder shall be denied